Citation Nr: 1537725	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-15 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 70 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2008 rating decision denied entitlement to TDIU.  The September 2009 rating decision assigned a 30 percent initial rating for posttraumatic stress disorder (PTSD) effective February 4, 2008.  A January 2010 rating decision increased the rating to 50 percent effective February 4, 2008.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record shows that the Veteran's psychiatric disability was manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social and occupational impairment.




CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in February and August 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App.
473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in April 2008 and April 2011.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later received evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in the Veteran's reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

At a January 2008 psychological evaluation, the Veteran reported markedly diminished interest and participation in significant activities, feelings of detachment or estrangement from others, a sense of a foreshortened future, marked problems with insomnia, severe problems with irritability and angry outbursts.  On examination, his mental status was noted as poor impulse control, his immediate memory fell below normal limits, judgment, attention capacities, and insight were below normal limits, and his thought content was consistent with the presence of homicidal ideation, including that directed toward individuals whom he had perceived to treat him badly and that associated with road rage, however specific means, plans, and immediate intent for the act were denied.  The Veteran's responses on the Personality Assessment Inventory (PAI) were deemed to be moderately valid and interpretable and consistent with a "cry for help," or an exaggeratedly negative evaluation of himself and his life.  The examiner diagnosed PTSD and depressive disorder, NOS and assigned a GAF of 39.  The examiner stated that the GAF score was based on the Veteran's difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  

The Veteran underwent a VA examination in April 2008, where he reported depression, markedly diminished interest or participation in significant activities, irritability or outbursts of anger, difficulty with concentration, and sleep disturbance.  His general appearance was noted as disheveled clothing, holes in his t-shirt, and extremely dirty jeans and he reported that he showered once a month.  The Veteran's attitude toward the examiner was described as cooperative, hostile, irritable, and guarded.  There was no evidence of hallucinations, suicidal ideation, or homicidal ideation.   The Veteran reported various reasons for unemployment to include illegal business practices, being laid off, a conflict with the Vice President of the company, and seeking a better job opportunity.  The examiner reported that she was unable to diagnose PTSD at that time due to many inconsistencies and contradictions in the examination.  The Veteran was diagnosed with depressive disorder, NOS and assigned a GAF of 52 based on depression and current functioning that included sleeping and grooming/hygiene problems, mood, diminished social activities, decreased hobbies, relationship stressors, and previous work related problems.  

April 2008 statements made by the Veteran's girlfriend for the purpose of obtaining benefits through the Social Security Administration (SSA) reflect that the Veteran experienced anxiety attacks, sleep disturbance, difficulty in adapting to stressful circumstances, and neglected his personal appearance and hygiene.  The Veteran was awarded SSA benefits based on a primary diagnosis of a back disorder (disc degenerative, and a secondary diagnosis of affective/mood disorder.

At a May 2008 psychological evaluation, conducted by the same examiner who conducted the January 2008 evaluation, the Veteran reported markedly diminished interest and participation in significant activities, feelings of detachment or estrangement from others, a sense of a foreshortened future, social isolation, insomnia, and irritability and angry outbursts.  The Veteran was again assigned a GAF of 39 based on the Veteran's difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  

At an August 2010 psychological evaluation, the Veteran reported that he had no social or recreational pursuits, and that his daily activities small home repairs and watching television.  The examiner noted that minor transient stress resulted in rapid and extreme symptoms of psychological decompensation, and the Veteran was incapable of establishing and maintaining effective interpersonal relationships.  The examiner also stated that the Veteran has symptoms of obsessive-compulsive disorder and engages in ritualistic behavioral patterns, which diminish his ability to function within social and vocational environments.  The examiner diagnosed PTSD (chronic and severe) and assigned a GAF of 42, which is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Veteran underwent a VA examination in April 2011, where he reported poor concentration and memory, sleep disturbance, occasional reduced appetite, and difficulties with concentration.  The Veteran indicated that he has less stress when people don't bother him.  There was evidence of transient suicidal thoughts, but he stated he didn't have the courage to do it.  There was no indication of homicidal ideation.  The examiner reported that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  He diagnosed PTSD and personality disorder, NOS.  A GAF of 60 was assigned, which is reflective of moderate difficulty in social, occupational, or school functioning.  

In reviewing the record, the Board finds that the probative medical and lay evidence of record demonstrates that the Veteran's PTSD symptoms more nearly approximate the severity, frequency and duration of the particular symptoms listed for a 70 percent rating.  In this regard, he has reportedly lost most of his friends due to his isolating behavior, felt detachment from others, and avoided many activities.  The Board therefore finds that the Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas, such as his work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Specifically, the Veteran's psychiatric disability was manifested by irritable behavior and angry outbursts, chronic sleep impairment, recurrent distressing dreams, a feeling of detachment or estrangement, hypervigilance, isolation/withdrawal, difficulty adapting to stressful circumstances (including work), inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  


ORDER

An initial disability rating of 70 percent for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.




REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

With regard to the claim for a rating in excess of 70 percent for PTSD, the Board notes that the Veteran asserts that his PTSD symptoms make him unemployable.  

At the outset, the Board notes that entitlement to TDIU was previously adjudicated by the RO but was denied on the basis that the Veteran did not meet the schedular requirements.  It was also determined that the Veteran's circumstances did not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate, and therefore referral for extraschedular rating was not warranted.  

In regards to the Veteran's ability to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the evidence in the claims file is contradictory in nature.  Specifically, the private examiners stated that the Veteran's psychological symptoms prevent him from working and render him incapable of sustained, competitive employment.  To the contrary, the VA examiners noted that the Veteran reported conflicting information as to why he was not working, including the Veteran's report that he was unemployed due to a back injury.  The VA examiner stated that he has not worked due to physical injuries incurred during employment.  Additionally, the VA examiner stated that the Veteran's difficulties with regular, sedentary occupational functioning are physical not psychological, and a sedentary, structured environment that accommodates physical limitations could be productive.  As it is unclear whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, a VA opinion is required.  

The Board further notes that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the claim for a rating in excess of 70 percent for PTSD.  Therefore, the Board finds that remanding the claim for increased rating for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD, to include an opinion as to whether the Veteran is unable to secure or follow a substantially gainful employment as a result of his service-connected disabilities to include PTSD.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities alone, without reference to any nonservice-connected disabilities, prevent the Veteran from securing or following substantially gainful employment.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Thereafter, readjudicate the claims for a rating in excess of 70 percent for PTSD and entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


